DETAILED ACTION
This office action is in response to the application filed on 9/26/2019.  Claim(s) 1-16 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 1/6/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamot (WO 2014/075836 A1), in view of MacCarthy et al. (US 2016/0147945 A1). 
Regarding claims 1 and 9, Aamot teaches:
A method for linking de-identified data identifiers to traceable data identifiers in compliance with applicable data privacy rules and regulations, comprising: 	receiving, by a receiver of a processing server, a first data identifier from a first computing system (Aamot, Fig. 3, Pg. 17 Ln. 28 – Pg. 18 Ln. 9, PID 11 is received by the trusted third party representing a patient identifying connected to medical data); 	applying, by a processing device of the processing server, a one-way hashing algorithm to the plurality of first data identifiers to generate a plurality of second data identifiers (Aamot, Fig. 3, Pg. 17 Ln. 28 – Pg. 18  Ln. 9, PID 11 and by extension further PIDs are hashed and encrypted using HMAC to create one of several pseudonyms); 	storing, in a memory of the processing server, an association between each of the first data identifiers and the second data identifier generated from the respective first data identifier (Aamot, Fig. 3, Pg. 18  Ln. 17-18, encrypted PIDs are stored in a memory of the trusted third party with the corresponding PSNs); 	receiving, by the receiver of the processing server, one or more specific second data identifiers from a second computing system (Aamot, Fig. 3, Pg. 18  Ln. 19-24, trusted third party receives a request including a pseudonym for an encrypted PID); 	executing, by the processing device of the processing server, a query on the memory to identify, for each of the one or more specific second data identifiers, the associated first data identifier (Aamot, Fig. 3, Pg. 18  Ln. 19-24, trusted third party looks up in the re-identification memory a given encrypted PID using the received pseudonym); and 	transmitting, by a transmitter of the processing server, each identified associated first data identifier to the computing system (Aamot, Fig. 3, Pg. 18  Ln. 23-28, trusted )”.
	A first embodiment of Aamot does not, but in a second embodiment Aamot teaches:	“a one-way hashing algorithm with a first salt (Aamot, Fig. 4, and Pg. 18 Ln. 2 – Pg. 19 Ln. 3 teaches, as an alternative to HMAC, using the PBKDF2 hashing function along with deterministic salt to creates the pseudonym)”.	
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of multiple embodiments of Aamot, to modify the patient data anonymization system utilizing HMAC of a first embodiment of Aamot to include the use of PBKDF2 and salt as taught in a second embodiment of Aamot.  The motivation to do so constitutes a simple substitution of one known element for another to obtain predictable results.
 	Multiple embodiments of Aamot does not, but in related art, MacCarthy teaches:
	“a first plurality of data identifiers (MacCarthy, Fig. 5 depicts a single patient information with a plurality of patient identifiers that have been anonymized); and 
	transmitting to the first computing system (MacCarthy, ¶ 44-47 describes the process to access anonymized patient data back to a provider which created the data in the first place)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aamot and MacCarthy, to modify the patient data anonymization system of Aamot to include the method to anonymize patient information containing multiple patient identifiers and return that information to a source as disclosed in MacCarthy.  The motivation to do so constitutes applying a anonymize patient information containing multiple patient identifiers and return that information to a source) to known devices and/or methods (i.e., patient data anonymization system) ready for improvement to yield predictable results.
 
Regarding claims 6 and 14, Aamot teaches:
“A method for linking de-identified data identifiers to traceable data identifiers in compliance with applicable data privacy rules and regulations, comprising: 	receiving, by a receiver of a processing server, a first data identifiers from a first computing system and, for each of the first data identifiers, one or more personally identifiable data values (Aamot, Fig. 3, Pg. 17 Ln. 28 – Pg. 18 Ln. 9, PID 11 is received by the trusted third party representing a patient identifying connected to medical data); 	applying, by a processing device of the processing server, a one-way hashing algorithm to the plurality of first data identifiers to generate a plurality of second data identifiers (Aamot, Fig. 3, Pg. 17 Ln. 28 – Pg. 18  Ln. 9, PID 11 and by extension further PIDs are hashed and encrypted using HMAC to create one of several pseudonyms); 	storing, in a memory of the processing server, an association between each of the first data identifiers and the second data identifier generated from the respective first data identifier (Aamot, Fig. 3, Pg. 18  Ln. 17-18, encrypted PIDs are stored in a memory of the trusted third party with the corresponding PSNs); 	receiving, by the receiver of the processing server, one or more specific second data identifiers from a second computing system (Aamot, Fig. 3, Pg. 18  Ln. 19-24, trusted third party receives a request including a pseudonym for an encrypted PID); 	executing, by the processing device of the processing server, a query on the memory to identify, for each of the one or more specific second data identifiers, the associated first data identifier (Aamot, Fig. 3, Pg. 18  Ln. 19-24, trusted third party looks up in the re-identification memory a given encrypted PID using the received pseudonym); 	generating, by the processing device of the processing server, a data message for each of the one or more specific second data identifiers based on at least the one or more personally identifiable data values received with the identified associated first data identifier (Aamot, Fig. 3, Pg. 18  Ln. 23-28, trusted third party sends the encrypted PIDs to the ombudsman that requested the information); and 	transmitting, by a transmitter of the processing server, each generated data message (Aamot, Fig. 3, Pg. 18  Ln. 23-28, trusted third party sends the encrypted PIDs to the ombudsman that requested the information)”.
	A first embodiment of Aamot does not, but in a second embodiment Aamot teaches:	“a one-way hashing algorithm with a first salt (Aamot, Fig. 4, and Pg. 18 Ln. 2 – Pg. 19 Ln. 3 teaches, as an alternative to HMAC, using the PBKDF2 hashing function along with deterministic salt to creates the pseudonym)”.	
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of multiple embodiments of Aamot, to modify the patient data anonymization system utilizing HMAC of a first embodiment of Aamot to include the use of PBKDF2 and salt as taught in a second embodiment of Aamot.  The motivation to do so constitutes a simple substitution of one known element for another to obtain predictable results.
 	Multiple embodiments of Aamot does not, but in related art, MacCarthy teaches:
a first plurality of data identifiers (MacCarthy, Fig. 5 depicts a single patient information with a plurality of patient identifiers that have been anonymized”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aamot and MacCarthy, to modify the patient data anonymization system of Aamot to include the method to anonymize patient information containing multiple patient identifiers as disclosed in MacCarthy.  The motivation to do so constitutes applying a known technique (i.e., anonymize patient information containing multiple patient identifiers) to known devices and/or methods (i.e., patient data anonymization system) ready for improvement to yield predictable results.

Regarding claims 7 and 15, Aamot in view of MacCarthy teaches:
“The method of claim 6 (Aamot in view of MacCarthy teaches the limitations of the parent claim as discussed above), wherein each generated data message is transmitted to the first computing system with the identified associated first data identifier (MacCarthy, ¶ 44-47 describes the process to access anonymized patient data back to a provider which created the data in the first place)”.

Regarding claims 8 and 16 (Aamot in view of MacCarthy teaches the limitations of the parent claim as discussed above), Aamot in view of MacCarthy teaches:
“The method of claim 6 (Aamot in view of MacCarthy teaches the limitations of the parent claim as discussed above), wherein each generated data message is transmitted to a separate computing device identified based on the associated one or more personally identifiable data values (Aamot, Fig. 3, Pg. 18 Ln. 10-29 each )”.

Claim(s) 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamot, in view of MacCarthy in view of Lowenberg (US 2018/0082082 A1).
Regarding claims 2 and 10, Aamot in view of MacCarthy teaches:
“The method of claim 1 (Aamot in view of MacCarthy teaches the limitations of the parent claim as discussed above), and 	the first computing system does not receive any of the plurality of second data identifiers (Aamot, Fig. 3, Pg. 18 Ln. 23-28, trusted third party sends the encrypted PIDs to the ombudsman that requested the information)”.	Aamot in view of MacCarthy does not, but in related art, Lowenberg teaches:
“the processing server does not receive personally identifiable information from the first computing system or the second computing system (Lowenberg, Fig. 3, step 308,  ¶ 51 teaches receiving information which has received one pass of anonymization before processing it again and passing to the hosting system)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aamot, Lowenberg, and MacCarthy, to modify the patient data anonymization system of Aamot and MacCarthy to include the method to receiving information which has received one pass of anonymization before processing it again and passing to the hosting system as disclosed in Lowenberg.  The motivation to do so constitutes applying a known technique (i.e., method to receiving patient data anonymization system) ready for improvement to yield predictable results.

Regarding claims 3 and 11, Aamot in view of MacCarthy teaches:
“The method of claim 1 (Aamot in view of MacCarthy teaches the limitations of the parent claim as discussed above)”.	Aamot in view of MacCarthy does not, but in related art, Lowenberg teaches:
“wherein the first salt is stored in the memory of the processing server (Lowenberg, ¶ 45 teaches processing server with a hashing module which stores salt)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aamot, Lowenberg, and MacCarthy, to modify the patient data anonymization system of Aamot and MacCarthy to include the method to store salt values as disclosed in Lowenberg.  The motivation to do so constitutes applying a known technique (i.e., method to store salt values) to known devices and/or methods (i.e., patient data anonymization system) ready for improvement to yield predictable results. 

Regarding claims 4 and 12, Aamot in view of MacCarthy teaches:
“The method of claim 1 (Aamot in view of MacCarthy teaches the limitations of the parent claim as discussed above)”.	Aamot in view of MacCarthy does not, but in related art, Lowenberg teaches:
“receiving, by the receiver of the processing server, the first salt from the second computing system prior to application of the one-way hashing algorithm (Lowenberg, ¶ )”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aamot, Lowenberg, and MacCarthy, to modify the patient data anonymization system of Aamot and MacCarthy to include the method to receive salt values from a separate entity as disclosed in Lowenberg.  The motivation to do so constitutes applying a known technique (i.e., method to receive salt values from a separate entity) to known devices and/or methods (i.e., patient data anonymization system) ready for improvement to yield predictable results.
	
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamot, in view of MacCarthy in view of Barday et al. (US 2019/0332802 A1).
Regarding claims 5 and 13, Aamot in view of MacCarthy teaches:
“The method of claim 1 (Aamot in view of MacCarthy teaches the limitations of the parent claim as discussed above)”.
Aamot in view of MacCarthy does not, but in related art, Barday teaches: 	“wherein each of the one or more specific second data identifiers is accompanied by a data file indicating express consent provided by an individual associated with the respective specific second data identifier (Barday, ¶ 220, teaches anonymized information stored with the consent of the patient with whom the information identifies and the duration of the consent)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aamot, Barday, and MacCarthy, to constitutes applying a known technique (i.e., method to store consent information) to known devices and/or methods (i.e., patient data anonymization system) ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/STEPHEN T GUNDRY/Examiner, Art Unit 2435